On November 18, 1987, defendant filed a motion to-strike adjudication of guilty on the grounds that an adjudication of guilty for false pretenses entered May 2, 1980, was made without defendant actually pleading guilty. The motion was denied by an order filed February 25, 1988.
On August 5,1988, defendant filed a motion for the same relief and on the same grounds as the November 18, 1987, motion. The court denied this motion on December 16,1988, and defendant filed an appeal on January 16, 1989.
Because defendant did not appeal the order of February 25,1988, the decision became final and foreclosed another motion on the same grounds. Miller v. A.N. Deringer, Inc., 146 Vt. 59, 60, 498 A.2d 501, 502 (1985).

Affirmed.

Motion for reargument denied February 1, 1990.